UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2128


VIRGINIA DIEPHEAL WHITAKER,

                Plaintiff – Appellant,

          v.

NASH COUNTY; NASH COUNTY DEPARTMENT OF SOCIAL             SERVICES;
MELVIA BATTS, Director; JOSIE GREEN, Food and             Nutrition
Supervisor,

                Defendants - Appellees.



                               No. 12-2181


VIRGINIA DIEPHEAL WHITAKER,

                Plaintiff – Appellant,

          v.

NASH COUNTY; NASH COUNTY DEPARTMENT OF SOCIAL             SERVICES;
MELVIA BATTS, Director; JOSIE GREEN, Food and             Nutrition
Supervisor,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:11-cv-00055-FL; 5:11-cv-00015-FL)


Submitted:   January 3, 2013                 Decided:   January 11, 2013
Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Virginia Diepheal Whitaker, Appellant Pro Se. Mary Nell Craven,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Winston-Salem, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM

              Virginia      Diepheal        Whitaker      appeals        the       district

court’s order granting summary judgment to the Defendants in her

civil action under Title VII of the Civil Rights Act of 1964, as

amended (“Title VII”), 42 U.S.C.A. §§ 2000e to 2000e-17 (West

2003 & Supp. 2012), and her state law libel claims.                            On appeal,

Whitaker      challenges       the    district        court’s        grant    of    summary

judgment on her claims for retaliation, racial discrimination,

creation      of    a     hostile      work        environment,         and        religious

discrimination.         We affirm.

              We review a district court’s grant of summary judgment

de    novo,    drawing     reasonable        inferences         in     the    light    most

favorable to the non-moving party.                      PBM Prods., LLC v. Mead

Johnson & Co., 639 F.3d 111, 119 (4th Cir. 2011).                                    Summary

judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”                      Fed. R. Civ. P. 56(a).                 To

withstand a motion for summary judgment, the non-moving party

must produce competent evidence to reveal the existence of a

genuine     issue   of    material     fact     for    trial.         See     Thompson   v.

Potomac     Elec.   Power      Co.,   312    F.3d     645,    649     (4th    Cir.    2002)

(“Conclusory or speculative allegations do not suffice, nor does

a    mere   scintilla     of    evidence      in    support     of     [the    non-moving

party’s] case.”         (internal quotation marks omitted)).

                                            3
            Title VII prohibits employers from “discriminat[ing]

against   any     individual    with    respect    to    [her]    compensation,

terms, conditions, or privileges of employment, because of such

individual’s . . . race.”            42 U.S.C.A. § 2000e-2(a)(1).            Where

there is no direct evidence of discrimination, “a plaintiff may

proceed under the [McDonnell Douglas] ‘pretext’ framework, under

which the employee, after establishing a prima facie case of

discrimination,      demonstrates       that    the     employer’s       proffered

permissible reason for taking an adverse employment action is

actually a pretext for discrimination.”                  Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 318 (4th Cir. 2005)

(internal quotation marks and brackets omitted); see McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973).                     Title VII also

forbids an employer from retaliating against an employee through

adverse   employment      actions     because    the    employee       engaged   in

protected   conduct      such   as   filing     grievances      alleging    racial

discrimination.         King v. Rumsfeld, 328 F.3d 145, 150-51 (4th

Cir.   2003).      It    is   well   established       that,    even    under    the

McDonnell Douglas burden-shifting scheme, the ultimate burden of

persuasion remains on the plaintiff at all times.                 Tex. Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981).

            The    district     court    properly       found    that     Whitaker

suffered two adverse employment actions:               failure to promote and

termination.      See James v. Booz-Allen & Hamilton, Inc., 368 F.3d

                                        4
371, 375 (4th Cir. 2004) (“An adverse employment action is a

discriminatory         act     which         adversely          affects      the     terms,

conditions,       or     benefits       of     the       plaintiff’s        employment.”)

(internal quotation marks and brackets omitted).                             We conclude

that Whitaker has failed to demonstrate that the Defendants’

legitimate,       non-discriminatory          reasons      for    failure     to    promote

and    her    termination         were       pretextual,          either     for     racial

discrimination or retaliation.

             In     order    to   establish          a    claim    for     hostile       work

environment,        Whitaker      must        demonstrate          that:           (1)    she

experienced unwelcome harassment; (2) based on race; (3) that

was “sufficiently severe or pervasive” to alter the conditions

of her employment and to create an “abusive atmosphere”; and

(4) that     this      conduct    was    imputable         on     some     basis    to   her

employer.     EEOC v. Cent. Wholesalers, Inc., 573 F.3d 167, 175

(4th Cir. 2009).            We find that the district court did not err

when   it    dismissed        Whitaker’s          claims    because        she     did   not

establish the presence of conduct severe or pervasive enough to

create a work environment both that she perceived as abusive and

that a reasonable person would find hostile and abusive.                                  See

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21-22 (1993).

             Finally, we conclude that the district court did not

err when it dismissed Whitaker’s religious discrimination claim

for failure to exhaust her administrative remedies.                                Under 42

                                              5
U.S.C. § 2000e-5(e)(1) (2006), a Title VII charge must be filed

with    the    EEOC    within       180    days       “after       the     alleged    unlawful

employment practice occurred,” or with a state or local agency

within 300 days of such practice.                      Jones v. Calvert Grp., Ltd.,

551    F.3d    297,    300    (4th        Cir.       2009).        “[A]     failure    by     the

plaintiff to exhaust administrative remedies concerning a Title

VII    claim     deprives       the       federal       courts        of    subject        matter

jurisdiction over the claim.”                Id.        Whitaker did not indicate on

her     EEOC      complaint         that         she      had        suffered        religious

discrimination.         “[A] claim in formal litigation will generally

be    barred    if    the    EEOC     charge         alleges       discrimination       on   one

basis, such as race, and the formal litigation claim alleges

discrimination on a separate basis.”                     Id.

               Accordingly, we affirm the district court’s judgment.

We    dispense    with      oral    argument          because       the    facts     and   legal

contentions      are    adequately         presented          in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                 6